Citation Nr: 0837341	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-21 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder, 
identified as pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1967 until May 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The April 2004 rating decision also included a denial of the 
veteran's claim for a bilateral foot disorder; however, 
service connection for bilateral metatarsalgia, mild pes 
planus was granted in an October 2007 rating decision, with a 
10 percent rating evaluation.  This was a full grant of that 
claim on appeal; thus the bilateral foot disorder claim is 
not currently before the Board.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has a left eye disorder, including pterygium, which 
is related to service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
left eye disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2008, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  He has 
submitted statements.  The veteran was also provided a 
hearing in May 2008 and the opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

There is also no duty on the part of VA to provide a medical 
examination for his claim, because as in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the veteran has been advised 
of the need to submit competent medical evidence indicating 
that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service.  Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision.  38 U.S.C.A. 
§ 5103A(d). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claim

The veteran essentially contends that he developed a left eye 
disorder in service, and that he has had a chronic left eye 
disorder since service.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's service medical records are generally silent as 
to complaints of or treatment for a left eye disorder.  The 
veteran's September 1965 pre-induction examination found him 
to have normal eyes, though in his medical history he 
reported that he had had problems with his eye in the past.  
A May 1967 induction examination similarly found the veteran 
to have normal eyes; however, the veteran reported no history 
of eye trouble at that time.  The presumption of soundness 
regarding the veteran's eyes attached when he entered 
service.  38 U.S.C.A. §§ 1111, 1132; Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).  

A February 8, 1969 service treatment record noted that the 
veteran was treated for a one centimeter laceration of the 
left eyebrow.  On the February 21, 1969 separation 
examination, the veteran was again found to have normal eyes.  
However, the veteran was also noted to now have a scar on the 
right eyebrow.  The veteran again reported eye trouble on his 
medical history, but the examiner found there to be no more 
than previously stated.  

The record is silent as to any reports of or treatment for a 
left eye disorder for years following service.  VA outpatient 
treatment records generally report that the veteran 
complained of ptery of the left eye with recent flareups, as 
seen in a December 2003 VA outpatient treatment record.  The 
examiner noted that the veteran's ocular history included 
blepharitis chronic meibomitis, pterygium with chronic 
inflammation of the left eye, and a status post left eye 
ptery excision at the age of nine.  A May 2007 VA 
Ophthalmology Surgery Consult Note further found that the 
veteran had complained of his vision worsening in the left 
eye.  The veteran reported that his pterygium had grown over 
the last two years.  

The veteran also reported in his hearing testimony that he 
has had a chronic left eye disorder since service, but that 
he did not receive treatment for years following service.   
The veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

In his hearing testimony, the veteran also claimed that one 
of his doctors, Dr. L., told him that the Army was the cause 
of his eye problem.  However, no statement from Dr. L. 
indicating that causation has been provided by the veteran.  
The veteran's statements as to what Dr. L. told him do not 
constitute medical evidence as to etiology for his claim.  
Robinette v. Brown, 8 Vet.App.69, 77 (1995), citing Warren v. 
Brown, 6 Vet.App. 4 (1993) (For the proposition that an 
appellant's statement as to what a physician told him as a 
lay claimant does not constitute the requisite medical 
evidence of a medical diagnosis of medical etiology).

The only other evidence provided as to the veteran's claim is 
his statements that he had a left eye disorder in service, 
which continued after service.  Although the veteran can 
provide testimony as to his own experiences and observations, 
the factual question of if his current eye disorder can be 
attributed to his in-service experiences is a medical 
question, requiring a medical expert.  The Board does not 
dispute the veteran's belief that his left eye disorder is 
connected to his time in service; however, the veteran's 
opinion cannot be used as the competent medical evidence 
necessary to support his claim.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  The veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

The veteran clearly has a left eye disorder and is competent 
to report that he had left eye disorder symptoms in service; 
however, no medical opinions are of record to support his 
claim that the disorder developed in or was aggravated by 
service.  Although the veteran reported eye troubles prior to 
service, the veteran is presumed to have been sound upon his 
entrance into service, as no eye problems were found by his 
pre-induction or induction examiners.  

The veteran's representative, in the May 2008 hearing, 
reported that the veteran was treated for the removal of a 
left eye lesion on February 8, 1969; however, no such medical 
evidence is of record.  The medical evidence of record only 
indicates that the veteran received treatment for a left 
eyebrow laceration during service.  The service treatment 
records show that the veteran's eyes were found to be normal.  
Furthermore, the record is silent as to any treatment for a 
left eye disorder for years following service, until VA 
outpatient treatment records starting in 2002.  Additionally, 
none of the records provided medical opinions finding that 
the left eye disorder was related to service.  The veteran's 
service treatment records do not indicate that he was treated 
for a left eye disorder during service, and the medical 
evidence of record does not indicate that he has had a 
chronic eye disorder from service to the present or has an 
eye disorder related to his time in service.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a left eye disorder, identified as 
pterygium, is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


